Exhibit 10.4.1 SETTLEMENT AND RELEASE AGREEMENT This Settlement and Release Agreement (“Settlement Agreement”) is made this December 31, 2009, by and between Merial Limited, a company limited by shares registered in England and Wales (registered number 3332751), with a registered office at P.O. Box 327, Sandringham House, Sandringham Avenue, Harlow Business Park, Harlow, Essex CM19 5QA, England, and domesticated in Delaware, USA, as Merial LLC with a place of business at 3239 Satellite Boulevard, Duluth, Georgia 30096-4640 (“Merial”), and AspenBio Pharma, Inc., (formerly known as “AspenBio, Inc.) with an address of 1585 South Perry Street,
